SAYRE, J.
(dissenting). — The importance of the question presented is such that I prefer to make a brief statement of the reasons for my dissent, though I am well aware of the unprofitable nature of such expression in cases generally. The Constitution (section 260) provides that “a special annual tax of thirty cents on each one hundred dollars of taxable property in this state, which the Legislature shall levy, shall be applied to the support and maintenance of the public schools.” The act in question authorizes that each $100 worth of property be assessed at 60 per centum of its worth, and thereby reduces the special school tax to 30 cents on each $60 of taxable property, instead of the constitutional 30 cents on each $100. On whatever basis or theory of values the levy of taxes proceeds, a par value, a 100 per centum value, must be ascertained and fixed. No argument is needed to show that a 60 per centum value cannot be ascertained without first fixing the 100 per centum value. That is a mere matter of the simplest sort of arithmetic. And this par value is fixed for the purposes of taxation. It fixes the taxable value of property. If the Legislature saw fit to fix an arbitrary and artificial assessment of 60 per centum, in the absence .of a minimum limitation in the Constitution, no individual taxpayer could complain. The only practical effect of such a system would be to lower the rate of taxation. But, if the Legislature should levy the maximum constitutional tax upon all property to be assessed at 200 per centum of its 'taxa*494ble value, there Avould be just cause of complaint that the Legislature had by a patently unconstitutional device doubled the maximum limit of taxation in plain violation of the mandate of the Constitution. Now the Constitution of this state, by a provision which is peculiar to it among constitutions, has required the Legislature to levy a special annual tax of 30 cents on each $100 of taxable property in this state for the support and maintenance of the public schools. The judgment and command of the framers of the Constitution and of the people in adopting it was that the public schools should always have at least the funds to be raised by “a special annual tax of thirty cents on each one hundred dollars of taxable property in this state”; that is, of property not specifically exempted from taxation. The majority opinion avers that there is here no question of exemption. But it nevertheless effectually exempts from taxation, not specific property, but 40 per centum of all the property in the state, and of this public schools and their corporate representative, the state, have a right to complain.
In my opinion, after some independent investigation of the subject, the court has failed in the application of that cardinal principle Avhich excludes construction Avbere the language used is plain and unambiguous and there is nothing to construe. The principle was expressed by this court in State ex rel. Little v. Foster, 130 Ala. 162, 30 South. 479, as follows: “It [the constitutional provision there under consideration] is plain and unambiguous, and, where this is the case, the framers of the Constitution ‘should be intended to mean what they have plainly expressed, and consequently no room is left for construction. Possible, or even probable, meanings, AAdien one is plainly declared in the instrument itself, the courts are not at liberty to search for *495elsewhere.’ — Cooley’s Cons. Lint. 69, 70. The framers of the Constitution ‘must be understood to have intended what they said. * * * We can only learn what they intended from what they have said. It is theirs to command, ours to obey. When their language is plain, no discretion is left to us. We have no right to stray into the mazes of conjecture or to search for imaginary purposes.’ ” — State v. McGough, 118 Ala. 166, 24 South. 397.
The concurrences noted on the record will show that at first I concurred in the very learned and astutely written opinion of the majority. Though doubting, I concurred on Chief Justice Sharswood’s principle that “to doubt is to be resolved in favor of the constitutionality of the act.” I have now only to say that on reflection my mind rejects the subtleties which led me to doubt the meaning of the Constitution. I am now of the opinion that the provision of the act in question is clearly, decisively, and unavoidably without the power of the Legislature. In saying this I am not unmindful of the fact that this court has no power to compel the Legislature to change its manner of dealing with the subject of taxation. But the Legislature, no more than any other department'of government, has a right to prescribe rules of governmental policy or to regulate the conduct and administration of public affairs in opposition to plain mandates of the Constitution. This court can, however, declare the unconstitutionality of the act, leaving the consequences to be cared for elsewhere and that, in my opinion, it ought to do in this case.